Exhibit 10.12
ITT
DEFERRED COMPENSATION PLAN
Effective as of January 1, 1995
as amended and restated as of December 31, 2008



--------------------------------------------------------------------------------



 



 

ITT DEFERRED COMPENSATION PLAN
The ITT Deferred Compensation Plan (the “Plan”) was established by ITT
Corporation, a Delaware corporation (“Former ITT”), effective January 1, 1995.
The purpose of the Plan is to provide each Participant with a means of deferring
compensation in accordance with the terms of the Plan.
Effective as of December 19, 1995, Former ITT split into three separate
companies — ITT Hartford Group, Inc., ITT Corporation, a Nevada corporation, and
ITT Industries, Inc. an Indiana corporation (the “Corporation”), which is the
successor to Former ITT.
Under the Employee Benefits Service and Liability Agreement dated November 1,
1995 (the “Agreement”) the Corporation agreed to continue the Plan for eligible
employees of the Corporation or of any of its subsidiaries and to transfer the
liabilities attributable to participants who become employees of ITT
Corporation, a Nevada corporation, on December 19, 1995 to ITT Corporation.
Effective as of January 1, 1996, the Plan was amended to accept the liabilities
under the ITT Industries Excess Savings Plan attributable to salary deferrals,
excess matching contributions, and excess floor contributions credited with
respect to Base Salary deferred under this Plan and hold such amounts hereunder
in accordance with the provisions of the ITT Industries Excess Savings Plan as
set forth in Appendix A, attached hereto and made part hereof.
Effective as of October 1, 1997, January 1, 1998, April 1, 1998, January 1,
1999, and November 1, 2000, the Plan was further amended to make certain
administration changes to unify the form and timing of Plan distributions,
respectively. Effective as of March 1, 2004, the Plan was further amended to
provide that a Participant may make a separate investment election with respect
to future deferrals. Effective as of July 1, 2004, the Plan was amended and
restated to make certain administrative changes and to unify the definition of
Acceleration Event with other employee benefit plans of ITT Industries.
Effective as of July 1, 2006, the Plan’s name was revised to the ITT Deferred
Compensation Plan.
The Plan is hereby amended and restated, effective as of December 31, 2008 to
comply with the provisions of Section 409A of the Internal Revenue Code and
regulations promulgated thereunder.
The provisions of this Plan as herein amended shall apply to amounts deferred on
or after January 1, 2005. Amounts deferred under the provisions of the Plan
prior to January 1, 2005, which were vested as of December 31, 2004, shall be
subject to the provisions of the Plan as in effect on October 3, 2004 (attached
hereto as Appendix C and made part hereof) without regard to any Plan amendments
after October 3, 2004 which would constitute a material modification for Code
Section 409A purposes, unless otherwise provided in Appendix B attached hereto.
All benefits payable under this Plan, which constitutes a nonqualified, unfunded
deferred compensation plan for a select group of management or
highly-compensated employees under Title I of ERISA, shall be paid out of the
general assets of the Company.



--------------------------------------------------------------------------------



 



 

ITT DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

              Page
ARTICLE 1 — DEFINITIONS
    3  
 
       
ARTICLE 2 — PARTICIPATION
    7  
2.01 Eligibility
    7  
2.02 In General
    7  
2.03 Termination of Participation
    7  
 
       
ARTICLE 3 — DEFERRALS
    9  
3.01 Filing Requirements
    9  
3.02 Amount of Deferral
    10  
3.03 Crediting to Deferral Account
    11  
3.04 Vesting
    11  
3.05 Unforeseeable Emergency
    11  
 
       
ARTICLE 4 — MAINTENANCE OF ACCOUNTS
    12  
4.01 Adjustment of Account
    12  
4.02 Investment Performance Elections
    12  
4.03 Changing Investment Elections
    13  
4.04 Individual Accounts
    13  
4.05 Valuation of Accounts
    14  
4.06 Compliance with Securities Laws and Trading Policies and Procedures
    14  
 
       
ARTICLE 5 — PAYMENT OF BENEFITS
    16  
5.01 Commencement of Payment
    16  
5.02 Method of Payment
    18  
5.03 Change of Distribution Election
    20  
5.04 Death
    22  
5.05 Hardship
    22  
5.06 Payment upon the Occurrence of a Change in Control
    23  
5.07 Acceleration of or Delay in Payments
    23  
5.08 Designation of Beneficiary
    23  
5.09 Debiting Accounts
    24  
 
       
ARTICLE 6 — AMENDMENT OR TERMINATION
    25  
6.01 Right to Terminate
    25  
6.02 Right to Amend
    25  
 
         i




--------------------------------------------------------------------------------



 



 

              Page
ARTICLE 7 — GENERAL PROVISIONS
    26  
7.01 Funding
    26  
7.02 No Contract of Employment
    26  
7.03 Unsecured Interest
    26  
7.04 Facility of Payment
    26  
7.05 Withholding Taxes
    27  
7.06 Nonalienation
    27  
7.07 Transfers
    27  
7.08 Claims Procedure
    28  
7.09 Payment of Expenses
    29  
7.10 Discharge of Corporation’s Obligation
    29  
7.11 Successors
    30  
7.12 Construction
    30  
 
       
ARTICLE 8 — ADMINISTRATION
    31  
8.01 Administration
    31  
 
       
APPENDIX A
    32  
 
       
APPENDIX B
    35  
 
       
APPENDIX C
    37  



--------------------------------------------------------------------------------



 



 

ARTICLE 1 — DEFINITIONS

1.01   “Acceleration Event” shall mean an “Acceleration Event” as such term is
defined under the provisions of the Plan as in effect on October 3, 2004.

1.02   “Administrative Committee” shall mean the person or persons appointed to
administer the Plan as provided in Section 8.01.

1.03   “Associated Company” shall mean any division, subsidiary or affiliated
company of the Corporation which is an Associated Company or Participating Unit,
as such terms are defined in the ITT Salaried Retirement Plan (formerly known as
ITT Industries Salaried Retirement Plan) as amended from time to time.

1.04   “Base Salary” shall mean the annual base fixed compensation paid
periodically during the calendar year, determined prior to any pre-tax
contributions under a “qualified cash or deferred arrangement” (as defined under
Code Section 401(k) and its applicable regulations) or under a “cafeteria plan”
(as defined under Code Section 125 and its applicable regulations) or a
qualified transportation fringe benefit under Section 132(f) of the Code and any
deferrals under Article 3, Appendix A or another unfunded deferred compensation
plan maintained by the Corporation, but excluding any overtime, bonuses, foreign
service allowances or any other form of compensation, except to the extent
otherwise deemed “Base Salary” for purposes of the Plan under rules as are
adopted by the Compensation and Personnel Committee.

1.05   “Beneficiary” shall mean the person or persons designated by a
Participant pursuant to the provisions of Section 5.08 in a time and manner
determined by the Administrative Committee to receive the amounts, if any,
payable under the Plan upon the death of the Participant.

1.06   “Bonus” shall mean the cash amount, if any, awarded to an employee of the
Company under the Company’s executive bonus program, or other compensation
program designated by the Compensation and Personnel Committee as a bonus
hereunder, provided that such amount qualifies as “Performance Based
Compensation”.

1.07   “Board of Directors” or “Board” shall mean the Board of Directors of the
Corporation.



--------------------------------------------------------------------------------



 



Page 4

1.08   “Change in Control” shall mean a “Change in Control” as such term is
defined in the ITT Excess Pension Plan IIA, as amended from time to time.

1.09   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

1.10   “Company” shall mean the Corporation and any successor thereto, with
respect to its employees and any Associated Company authorized by the
Compensation and Personnel Committee to participate in the Plan with respect to
their employees.

1.11   “Compensation and Personnel Committee” shall mean the Compensation and
Personnel Committee of the Board of Directors.

1.12   “Corporation” shall mean ITT Corporation, an Indiana corporation
(successor by merger to and formerly known as ITT Industries, Inc.), or any
successor by merger, purchase, or otherwise.

1.13   “Deferral Account” shall mean the bookkeeping account maintained for each
Participant to record the amount of Bonus deferred on or after January 1, 2005
by a Participant in accordance with Article 3, adjusted pursuant to Article 4.
The Deferral Account shall contain subaccounts, such as a Termination
Subaccount, Special Purpose Subaccount(s), a Deferral 2005 Subaccount or any
other subaccount established by the Administrative Committee.

1.14   “Deferral Agreement” shall mean the completed agreement, including any
amendments, attachments and appendices thereto, in such form approved by the
Administrative Committee, between an Eligible Executive and the Company, under
which the Eligible Executive agrees to defer a portion of his Bonus.

1.15   “Deferrals” shall mean the amount of deferrals credited to a Participant
pursuant to Section 3.02 with respect to Plan Years beginning on or after
January 1, 2005.

1.16   “Effective Date” shall mean January 1, 1995.

1.17   “Eligible Executive” shall mean an Executive who is eligible to
participate in the Plan as provided in Section 2.01.



--------------------------------------------------------------------------------



 



Page 5

1.18   “Employee” shall mean a person who is employed by the Company.

1.19   “Executive” shall mean an Employee of the Company whose Base Salary
equals or exceeds $200,000 (or as adjusted from time to time by the
Administrative Committee).

1.20   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

1.21   “Grandfathered Deferral Account” shall mean the bookkeeping account
maintained for each Participant to record the amount of Bonus and/or Base Salary
deferred prior to January 1, 2005 by a Participant in accordance with Article 3
of the Plan as in effect on or prior to October 3, 2004, adjusted pursuant to
Article 4.

1.22   “Participant” shall mean, except as otherwise provided in Article 2, each
Eligible Executive who has executed a Deferral Agreement pursuant to the
requirements of Section 2.02 and is credited with an amount under Section 3.03.

1.23   “Performance Based Compensation” shall mean a bonus where the amount of,
or entitlement to, the bonus is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve (12) consecutive months. Organizational or
individual performance criteria are considered pre-established if established in
writing by not later than ninety (90) days after the commencement of the period
of service to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established. The
determination of whether a Bonus qualifies as “Performance-Based Compensation”
will be made in accordance with Treas. Reg. Section 1.409A-1(e) and subsequent
guidance.

1.24   "Performance Period” shall mean the period of a least twelve (12) months
over which an individual or a company’s performance is measured for purposes of
the Company’s bonus program.

1.25   “Plan” shall mean the ITT Deferred Compensation Plan (which was formerly
known as the ITT Industries Deferred Compensation Plan, ITT Deferred
Compensation Plan for 1995, the ITT Industries Deferred Compensation Plan for
1996 and the ITT Industries Deferred Compensation



--------------------------------------------------------------------------------



 



Page 6

    Plan for 1997) as set forth in this document and the appendices and
schedules thereto, as it may be amended from time to time.

1.26   “Plan Committee” shall mean the ITT Pension Fund Trust and Investment
Committee established from time to time pursuant to the terms of the ITT
Salaried Retirement Plan.

1.27   “Plan Year” shall mean the calendar year.

1.28   “Reporting Date” shall mean each business day on which the New York Stock
Exchange is open or such other business day as the Administrative Committee may
determine.

1.29   “Retirement” shall mean, with respect to an Eligible Executive, any
termination of employment by an Eligible Executive after the date the Eligible
Executive is eligible for an early, normal or postponed retirement benefit under
the ITT Salaried Retirement Plan (formerly known as the ITT Industries Salaried
Retirement Plan), or would have been eligible had he been a participant in such
Plan.

1.30.   "Special Purpose Subaccount(s)” shall mean the bookkeeping account(s)
described in Section 5.01(a) maintained to record deferrals that a Participant
has elected to have paid pursuant to clause (ii) of Section 5.01(a), adjusted
pursuant to Article 4.

1.31   “Specified Distribution Date” shall mean the specific date designated by
a Participant pursuant to clause (ii) of Section 5.01(a).

1.32   “Specified Employee” shall mean a “Specified Employee” as such term is
defined in the ITT Excess Pension Plan IIA, as amended from time to time.

1.33   “Termination of Employment” shall mean “Termination of Employment” as
such term is defined in the ITT Excess Pension Plan IIA, as amended from time to
time.

1.34   “Termination Subaccount” shall mean the bookkeeping account described in
Section 5.01(a) maintained to record deferrals that a Participant has elected to
have paid pursuant to clause (i) of Section 5.01(a), adjusted pursuant to
Article 4.



--------------------------------------------------------------------------------



 



Page 7

ARTICLE 2 — PARTICIPATION

2.01   Eligibility

    An Employee who is an Executive as of the last business day in June of a
calendar year and who was employed by the Company or an Associated Company on
the first day of the Performance Period beginning in that calendar year (or such
other date in the first quarter of such Performance Period as specified by the
Administrative Committee) shall be an Eligible Executive with respect to the
Plan Year following such calendar year and thereby eligible to participate in
this Plan and execute a Deferral Agreement authorizing Deferrals under this Plan
with respect to his Bonus payable in the following Plan Year.

2.02   In General

  (a)   An individual who is determined to be an Eligible Executive with respect
to a Plan Year and who desires to have deferrals credited on his behalf pursuant
to Article 3 for such Plan Year must execute a Deferral Agreement with the
Administrative Committee authorizing Deferrals under this Plan for such year in
accordance with the provisions of Sections 3.01 and 3.02.

  (b)   The Deferral Agreement shall be in writing and be properly completed in
the manner approved by the Administrative Committee, which shall be the sole
judge of the proper completion thereof. Such Deferral Agreement shall provide,
subject to the provisions of Section 3.02, for the deferral of a portion of the
Eligible Executive’s Bonus. The Deferral Agreement shall include such other
provisions as the Administrative Committee deems appropriate.

  (c)   An Eligible Executive shall become a Participant when Deferrals are
first credited on his behalf pursuant to Article 3.

2.03   Termination of Participation

  (a)   Participation shall cease when all benefits to which a Participant is
entitled to hereunder are distributed to him.



--------------------------------------------------------------------------------



 



Page 8

  (b)   Subject to the provisions of Section 3.01, a Participant shall only be
eligible to have Deferrals credited on his behalf in accordance with Article 3
for as long as he remains an Eligible Executive.

  (c)   If a former Participant who has incurred a Termination of Employment and
whose participation in the Plan ceased under Section 2.03(a) is reemployed as an
Eligible Executive, the former Participant may again become a Participant in
accordance with the provisions of Section 2.02.



--------------------------------------------------------------------------------



 



Page 9

ARTICLE 3 — DEFERRALS

3.01   Filing Requirements

  (a)   Subject to the following provisions of this Section, prior to the close
of an annual enrollment period established by the Administrative Committee, an
Eligible Executive who was employed by the Company or an Associated Company on
the first day of a Performance Period (or such other date in the first quarter
of such Performance Period as specified by the Administrative Committee) and who
remains continuously employed through the date his Deferral Agreement is
submitted, may elect to defer a portion of his Bonus earned with respect to that
Performance Period which is otherwise payable in the next Plan Year; provided
the Deferral Agreement is filed with Plan Administrative Committee (or its
delegates) by the date established by the Administrative Committee but no later
than six months before the end of the applicable Performance Period (the
“Deferral Deadline Date”). Notwithstanding the foregoing, any election to defer
Bonus that is made in accordance with this paragraph and that becomes payable as
a result of the Participant’s death or disability (as defined in Treas. Reg.
Section 1.409A-1(e)) or upon a Change in Control prior to the satisfaction of
the performance criteria, will be void.

  (b)   A Participant’s election to defer a portion of his Bonus for any
calendar year shall become irrevocable on the last day the deferral of such
Bonus may be elected under Section 3.01(a), except as otherwise provided in
Section 3.02(c) or 3.05. A Participant may revoke or change his election to
defer a portion of Bonus at any time prior to the date the election becomes
irrevocable. Any such revocation or change shall be made in a form and manner
determined by the Administrative Committee.

  (c)   Subject to the provisions of Section 3.02, an Eligible Executive must
file, in accordance with the provisions of Section 3.01(a), a new Deferral
Agreement for each calendar year the Eligible Executive is eligible for and
elects to defer a portion of his Bonus.

  (d)   Notwithstanding any provision of the Plan to the contrary, an Eligible
Executive’s election to defer Bonus shall only be effective if (1) the Eligible
Executive files the Deferral Agreement with respect to such Bonus no later than
the earlier of (A) the applicable Deferral Election Deadline (as defined in
paragraph (a) above) or (B) the date that is six months before the end of the
Performance Period with respect to which the Bonus is payable, (2) the
Participant



--------------------------------------------------------------------------------



 



Page 10

      performs services continuously from the later of the beginning of the
Performance Period or the date the criteria are established through the date the
Deferral Agreement is submitted and (3) the Bonus is not readily ascertainable
as of the date the Deferral Agreement is filed.

  (e)   If a Participant ceases to be an Eligible Executive but continues to be
employed by the Company or an Associated Company, he shall continue to be a
Participant and his Deferral Agreement currently in effect for the Plan Year
shall remain in force for the remainder of such Plan Year, but such Participant
shall not be eligible to defer any portion of his Bonus earned in a subsequent
Plan Year until such time as he shall once again become an Eligible Executive.

  (f)   The Eligible Executive shall submit the Deferral Agreement in the manner
specified by the Administrative Committee and a Deferral Agreement that is not
timely filed shall be considered void and shall have no effect. The
Administrative Committee shall establish procedures that govern deferral
elections under the Plan.

3.02   Amount of Deferral

  (a)   The Compensation and Personnel Committee or its delegate may determine
prior to June 30th of a calendar year that an Eligible Executive may defer all
or a portion of his Bonus that is otherwise payable in the next Plan Year. An
Eligible Executive shall be given written notice of the opportunity to defer all
or a portion of his Bonus at least ten business days prior to the date the
Deferral Agreement for the applicable Plan Year must be submitted to the
Administrative Committee.

  (b)   The Administrative Committee may establish maximum or minimum limits on
the amount of any Bonus which may be deferred and/or the timing of such
Deferral. Eligible Executives shall be given written notice of any such limits
prior to the date they take effect.

  (c)   Notwithstanding anything in this Plan to the contrary, if an Eligible
Executive:

  (i)   receives a withdrawal of deferred cash contributions on account of
hardship from any plan which is maintained by the Company or an Associated
Company and which meets the requirements of Code Section 401(k) (or any
successor thereto), and

  (ii)   is precluded from making contributions to such 401(k) plan for at least
6 months after receipt of the hardship withdrawal,



--------------------------------------------------------------------------------



 



Page 11

      the Eligible Executive’s Deferral Agreement with respect to Bonus in
effect at that time shall be cancelled. Any Bonus payment which would have been
deferred pursuant to that Deferral Agreement but for the application of this
Section 3.02(c) shall be paid to the Eligible Executive as if he had not entered
into the Deferral Agreement.

3.03   Crediting to Deferral Account

    The amount of Deferrals shall be credited to such Participant’s Deferral
Account on the day such Bonus would have otherwise been paid to the Participant
in the absence of a Deferral Agreement. Deferrals credited to a Participant’s
Deferral account which are deemed invested in a Corporation phantom stock fund
will be credited based on the fair market value of the Corporation’s common
stock on that day.

3.04   Vesting

    A Participant shall at all times be 100% vested in his Deferral Account.  
3.05   Unforeseeable Emergency

    Notwithstanding the foregoing provisions of this Article 3, the Compensation
and Personnel Committee may completely cease Deferrals made under all Deferral
Agreements then in effect with respect to the Participant upon the Participant’s
providing the Compensation and Personnel Committee with such evidence of an
Unforeseeable Emergency (as defined in Section 5.05) as the Compensation and
Personnel Committee may deem appropriate. In the event the Compensation and
Personnel Committee finds the Participant has incurred an Unforeseeable
Emergency (as defined in Section 5.05), the Participant’s Deferral Agreement in
effect at that time shall be cancelled and Deferrals shall cease as of the first
practicable payroll period following the Compensation and Personnel Committee’s
decision. In the event the Participant wishes to recommence Deferrals starting
in a subsequent calendar year, the Participant may do so by duly completing,
executing, and filing the appropriate Deferral Agreement with the Administrative
Committee in accordance with Section 3.01, provided said Participant is an
Eligible Executive at that time.



--------------------------------------------------------------------------------



 



Page 12

ARTICLE 4 — MAINTENANCE OF ACCOUNTS

4.01   Adjustment of Account

  (a)   As of each Reporting Date, each Deferral Account (or subaccount thereof)
and/or Grandfathered Deferral Account shall be credited or debited with the
amount of earnings or losses with which such Deferral Account (or subaccounts
thereof) and/or Grandfathered Deferral Account would have been credited or
debited, assuming it had been invested in one or more investment funds, or
earned the rate of return of one or more indices of investment performance,
designated by the Administrative Committee and elected by the Participant
pursuant to Section 4.02 for purposes of measuring the investment performance of
such Accounts. Any portion of a Participant’s Deferral Account (or subaccount
thereof) and/or Grandfathered Deferral Account deemed invested in a Corporation
phantom stock fund shall be credited with dividend equivalents, as and when
dividends are paid on the Corporation’s common stock, which shall be deemed
invested in additional shares of such phantom stock.

  (b)   The Plan Committee shall designate at least one investment fund or index
of investment performance and may designate other investment funds or investment
indices (including a Corporation phantom stock fund) to be used to measure the
investment performance of a Participant’s Deferral Account and/or Grandfathered
Deferral Account. The designation of any such investment funds or indices shall
not require the Corporation to invest or earmark their general assets in any
specific manner. The Plan Committee may change the designation of investment
funds or indices from time to time, in its sole discretion, and any such change
shall not be deemed to be an amendment affecting Participants’ rights under
Section 6.02.

4.02   Investment Performance Elections

    In the event the Plan Committee designates more than one investment fund or
index of investment performance under Section 4.01, each Participant shall file
an investment election with the Administrative Committee or its delegate with
respect to the investment of his Deferral Account (or subaccount thereof) and/or
Grandfathered Deferral Account within such time period and in such manner as the
Administrative Committee may prescribe. The election shall designate the
investment fund or funds or index or indices of investment performance which
shall be used



--------------------------------------------------------------------------------



 



Page 13

    to measure the investment performance of the Participant’s Deferral Account
(or subaccount thereof) and/or Grandfathered Deferral Account.

4.03   Changing Investment Elections

    In the event the Plan Committee designates more than one investment fund or
index of investment performance under Section 4.01, a Participant may change his
election of the investment fund or funds or index or indices of investment
performance used to measure the future investment performance of the existing
account balance of his Deferral Account (or subaccount thereof) and/or his
Grandfathered Deferral Account, by filing an appropriate written notice with the
Administrative Committee or its delegate within such time periods and in such
manner as prescribed by the Administrative Committee, in advance of the date
such election is effective. The election shall be effective as soon as
administratively practicable after the date on which notice is timely filed or
at such other time as prescribed by the Administrative Committee on a basis
uniformly applicable to all Participants similarly situated.

    A Participant may change his or her election of the investment fund or funds
or index or indices of investment performance used to measure the future
investment performance of his future Deferrals within such time periods and in
such manner prescribed by the Administrative Committee. The election shall be
effective as soon as administratively practicable after the date in which notice
is timely filed or at such other time as the Administrative Committee shall
determine. In the absence of such an election, the Participant’s future
Deferrals will be invested in accordance with his existing investment election
with respect to the current balance of his Deferral Account (or subaccount
thereof), provided, however, if such Participant is an “insider” (as defined in
Section 16 of the Securities Exchange Act of 1934) and his existing investment
elections include an investment in the Corporation’s phantom stock fund, his
future Deferrals shall be allocated pro rata among the other funds or indices on
his existing investment election based on the proportions as designated on such
existing investment election.

4.04   Individual Accounts

  (a)   The Administrative Committee shall maintain, or cause to be maintained
on the books of the Corporation, records showing the individual balance of each
Participant’s Deferral Account (or subaccount thereof) and/or Grandfathered
Deferral Account. The Participant’s Deferral Account (or subaccount thereof)
shall be credited with the Deferrals made by the Participant pursuant to the
provisions of Article 3 and the



--------------------------------------------------------------------------------



 



Page 14

      Participant’s Deferral Account (or subaccount thereof) and/or
Grandfathered Deferral Account shall be credited and debited, as the case may
be, with hypothetical investment results determined pursuant to this Article 4.
At least once a year each Participant shall be furnished with a statement
setting forth the value of his Deferral Account (or subaccount thereof) and/or
Grandfathered Deferral Account.

  (b)   Within each Participant’s Deferral Account and/or Grandfathered Deferral
Account, separate subaccounts shall be maintained to the extent necessary for
the administration of the Plan.

  (c)   The accounts established under this Article shall be hypothetical in
nature and shall be maintained for bookkeeping purposes only so that
hypothetical gains or losses on the deferrals made to the Plan can be credited
or debited, as the case may be.

4.05   Valuation of Accounts

  (a)   The Administrative Committee shall value or cause to be valued each
Participant’s Deferral Account and/or Grandfathered Deferral Account at least
monthly. On each Reporting Date there shall be allocated to the Deferral Account
and/or Grandfathered Deferral Account of each Participant the appropriate amount
determined in accordance with Section 4.01.

  (b)   Whenever an event requires a determination of the value of a
Participant’s Deferral Account and/or Grandfathered Deferral Account, the value
shall be computed as of the Reporting Date immediately preceding the date of the
event, except as otherwise specified in this Plan.

4.06   Compliance with Securities Laws and Trading Policies and Procedures

    A Participant’s ability to direct investments into or out of a Corporation
phantom stock fund shall be subject to such terms, conditions and procedures as
the Plan Administrator may prescribe from time to time to assure compliance with
Rule 16b-3 promulgated under Section 16(b) of the Securities Exchange Act of
1934, as amended (“Rule 16b-3”), and other applicable requirements. Such
procedures also may limit or restrict a Participant’s ability to make (or modify
previously made) Deferrals and distribution elections under the Plan. In
furtherance, and not in limitation, of the foregoing, to the extent a
Participant acquires any interest in an equity security under the Plan



--------------------------------------------------------------------------------



 



Page 15

    for purposes of Section 16(b), the Participant shall not dispose of that
interest within six (6) months, unless such disposition is exempted by Section
16(b) or any rules or regulations promulgated thereunder or with respect
thereto. Any election by a Participant to invest any amount in a Corporation
phantom stock fund, and any elections to transfer amounts from or to the
Corporation phantom stock fund to or from any other investment fund or indices,
shall be subject to all applicable securities law requirements, including but
not limited to the those reflected in the prior sentence and Rule 16b-3, as well
as all applicable stock trading policies and procedures of the Corporation. To
the extent any election violates any securities law requirement, applicable
trading policies and procedures of the Corporation, or any terms or conditions
established from time to time by the Administrative Committee relating to such
elections (whether or not reflected in the Plan), the election shall be void.



--------------------------------------------------------------------------------



 



Page 16

ARTICLE 5 — PAYMENT OF BENEFITS

5.01   Commencement of Payment

  (a)   Subject to the limitations in Section 5.01(b) and except as otherwise
provided below, each time a Participant completes a Deferral Agreement, a
Participant shall designate on each applicable Deferral Agreement whether the
related Deferrals, adjusted in accordance with Article 4, will be allocated to
one of the following subaccounts:

  (i)   Termination Subaccount         Except as otherwise provided in the Plan,
amounts allocated to the Termination Subaccount (after adjustment pursuant to
Article 4) will be paid on the first business day of the seventh month following
the Participant’s Termination of Employment.     (ii)   Special Purpose
Subaccount         Except as otherwise provided in the Plan, amounts allocated
to the Special Purpose Subaccount (after adjustment pursuant to Article 4) will
be paid as elected by the Participant, on either (1) the date specified by the
Participant, or (2) the earlier of the date specified by the Participant or the
first business day of the seventh month following the Participant’s Termination
of Employment. The Specified Distribution Date for the Special Purpose
Subaccount shall be the month and year designated by the Participant on his or
her initial Deferral Agreement establishing that Special Purpose Subaccount,
unless otherwise modified in accordance with the provisions of Section 5.03.

      A Participant may elect to have all of his deferred Bonus allocated to the
Termination Retirement Subaccount or the Special Purpose Subaccount or to have a
specified portion of his Bonus allocated to one or more Subaccounts.     (b)   A
Participant’s ability to elect to have his deferred Bonus allocated to the
Special Purpose Subaccount and the Participant’s selection of a Specified
Distribution Date shall be subject to the following limitations:



--------------------------------------------------------------------------------



 



Page 17

  (i)   deferred Bonus may only be allocated to the Participant’s Special
Purpose Subaccount if the Specified Distribution Date applicable to that
subaccount is at least twelve (12) months after the day of the Plan Year in
which the Bonus being deferred was earned; and     (ii)   a Participant may have
only two Special Purpose Subaccounts established on his behalf (and only one
Specified Distribution Date applicable to each Special Purpose Subaccount) at
any one time; provided, however, that if the Participant is prohibited from
allocating any portion of a Deferral to his existing Special Purpose Subaccounts
because of the limitation contained in Section 5.01(b)(i), the Participant may
request pursuant to the procedures established by the Administrative Committee
that a new Special Purpose Subaccount be established on his behalf in accordance
with the provisions of Section 5.01.

(c) (i)   Except as otherwise provided below, and notwithstanding the foregoing
with respect to an Eligible Executive who completed a Deferral Agreement with
respect to the Plan Year beginning as of January 1, 2005, the distribution of
the Participant’s Deferral 2005 Subaccount (as defined below) shall commence,
pursuant to Section 5.02, on the occurrence of the distribution event made
available under procedures established from time to time by the Administrative
Committee and as designated by the Participant on his 2005 Deferral Agreement
(“Common Distribution Date”). For purposes of this Article a Participant
Deferral 2005 Subaccount shall mean the bookkeeping account maintained for each
Participant to record the amount of Bonus deferred in 2005 by a Participant in
accordance with Article 3, adjusted as provided in Article 4.

  (ii)   Notwithstanding the foregoing, in the event a Participant incurs a
Termination of Employment for reasons other than Retirement prior to his Common
Distribution Date , the distribution of his Deferral 2005 SubAccount shall
commence, pursuant to Section 5.02, on the first business day of the seventh
month following his Termination of Employment; provided, however, if a
Participant has prior to the date of his Termination of Employment, in
accordance with the procedures prescribed by the Administrative Committee, made
a special termination election, the distribution of his Deferral 2005 Account
shall commence, pursuant to Section



--------------------------------------------------------------------------------



 



Page 18

      5.02, on the later of (1) the occurrence of the Termination Distribution
Date designated by the Participant on the appropriate special termination
election form prescribed by the Administrative Committee (“Special Effective
Termination Distribution Date”) or (2) the first business day of the seventh
month following such Participant’s Termination of Employment.     (iii)   In the
event a Participant elects pursuant to the foregoing provisions of this
paragraph (c) to defer to a specific calendar date in a specific calendar year,
he may not elect a calendar date which occurs prior to the close of the calendar
year following the calendar year in which he executed the Deferral Agreement.

  (d)   A Participant shall not change his designation of the distribution event
made pursuant to the foregoing provisions of this Section 5.01 which entitles
him to a distribution of his Deferral Account, except as otherwise provided in
Section 5.03 below.     (e)   Notwithstanding any Plan provisions to the
contrary, the distribution of a Participant’s Grandfathered Deferral Account
shall be made in accordance with provisions of the Plan as in effect on
October 3, 2004, as modified in Appendix B and without regard to any Plan
amendments after that date which would constitute a material modification for
Code Section 409A purposes.

5.02   Method of Payment

  (a)   Except as otherwise provided in paragraphs (b) and (c) below:

  (i)   At the time a Participant makes an election of his distribution event
pursuant to the provisions of Sections 5.01(a) or (c) the Participant shall
elect that the portion of his Deferral Account (or any subaccount thereof) to
which such distribution event is applicable shall be made payable as of such
distribution event under one of the following methods of payment:

  (1)   ratable annual cash installments for a period of years, not to exceed
fifteen (15) years, designated by the Participant on his Deferral Agreement, or
    (2)   a single lump sum cash payment.



--------------------------------------------------------------------------------



 



Page 19

  (ii)   Notwithstanding the foregoing, at the time a Participant makes an
election of a Special Effective Termination Distribution Date pursuant to the
provisions of Section 5.01(c)(ii), the Participant shall elect that the portion
of his Deferral Account be distributed on his Special Effective Termination
Distribution Date shall be made payable under one of the following methods of
payment:

  (1)   ratable annual cash installments for a period of five (5) years, or

  (2)   a single lump sum cash payment.

      During an installment payment period, the Participant’s Deferral Account
(or subaccounts thereof) shall continue to be credited with earnings or losses
as described in Section 4.01. The value of the first installment or lump sum
payment shall be determined as of the first Reporting Date coincident with or
next following the distribution event designated pursuant to Section 5.01 or
5.03 with respect to that portion of his Deferral Account. Subsequent
installments, if any, shall be paid on the first business day following the
anniversary of said distribution event in the following calendar year and each
subsequent year of the installment period. The amount of each installment shall
equal the balance in the applicable portion of the Participant’s Deferral
Account (or subaccounts) as of each Reporting Date of determination divided by
the number of remaining installments (including the installment being
determined).

  (b)   Notwithstanding the foregoing, in the event payment of a Participant’s
Deferral 2005 Subaccount is to be made pursuant to Section 5.01(c) to a
Participant who does not have a Special Effective Termination Distribution Date
election in effect as of his date of Termination of Employment, a lump sum
payment of his Deferral 2005 Subaccount shall be made as of the first business
day of the seventh month following the Participant’s Termination of Employment.

  (c)   A Participant shall not change his method of payment, except as
otherwise provided in Section 5.03.

  (d)   Notwithstanding any Plan provision to the contrary, the form of
distribution of a Participant’s Grandfathered Deferral Account shall be made in
accordance with the provisions of the Plan as in effect on October 3, 2004, as
modified in Appendix B and



--------------------------------------------------------------------------------



 



Page 20

      without regard to any Plan amendments after that date which would
constitute a material modification for Code Section 409A purposes.

5.03   Change of Distribution Election

  (a)   Changes in Election         In accordance with such procedures as the
Administrative Committee may prescribe, a Participant may elect to delay the
payment of Deferrals by specifying a new Common Distribution Date, a Special
Effective Termination Distribution Date or a Specified Distribution Date
applicable to a portion of his Deferral Account (or subaccounts thereof) payable
at said dates by duly completing, executing and filing with the Administrative
Committee a new election, on an appropriate form designated by the
Administrative Committee, subject to the following limitations:

  (i)   such new election must be made at least twelve (12) months prior to the
Common Distribution Date, Special Effective Termination Distribution Date or
Specified Distribution Date, whichever is then in effect with respect to that
portion of his Deferral Account (or subaccounts thereof), and such election will
not become effective until at least twelve (12) months after the date on which
the new election is made, and

  (ii)   the new Common Distribution Date, Special Effective Termination
Distribution Date or Specified Distribution Date, whichever is applicable, shall
be a date that is not less than five (5) years from the Common Distribution
Date, Special Effective Termination Distribution Date or Specified Distribution
Date then in effect.

      A Participant may elect to delay a Common Distribution Date, Special
Effective Termination Distribution Date or Specified Distribution Date
applicable to a specified portion of his Deferral Account pursuant to this
Section 5.03(a) more than once, provided that all such elections comply with the
provisions of this Section 5.03(a).

  (b)   In accordance with such procedures as the Administrative Committee may
prescribe, a Participant may elect to change the form of payment election under
Section 5.02 applicable to the portion of his Deferral Account (or subaccounts
thereof) that is deferred to a Common Distribution Date, Special Effective
Termination Distribution Date or Specified



--------------------------------------------------------------------------------



 



Page 21

      Distribution Date by duly completing, executing and filing with the
Administrative Committee a new form of payment election, subject to the
following limitations:

  (i)   such new election must be made at least twelve (12) months prior to the
Common Distribution Date, Special Effective Termination Distribution Date or
Specified Distribution Date, whichever is then in effect with respect to that
portion of his Deferral Account (or subaccounts thereof), and such election will
not become effective until at least twelve (12) months after the date on which
the election is made, and     (ii)   the distribution of that portion of his
Deferral Account (or subaccounts thereof) shall be deferred for five (5) years
from the date such amount would otherwise have been paid absent this new
election.

  (c)   A Participant may change the election as applicable to his Grandfathered
Deferral Accounts pursuant to the provisions of the Plan as in effect on
October 3, 2004, as modified in Appendix B and without regard to any Plan
amendments after that date which would constitute a material modification for
Code Section 409A purposes.

  (d)   It is the Company’s intent that the provisions of Section 5.03(a) and
Section 5.03(b) comply with the subsequent election provisions in Code
Section 409A(a)(4)(C), related regulations and other applicable guidance, and
this Section 5.03(a) and Section 5.03(b) shall be interpreted accordingly. The
Administrative Committee may impose additional restrictions or conditions on a
Participant’s ability to elect a new specified distribution year pursuant to
this Section 5.03(a) and Section 5.03(b). The Participant may revoke or change
his election pursuant to this Section 5.03(a) and Section 5.03(b) at any time
prior to the deadline for making such election, subject to such restrictions as
the Administrative Committee may establish from time to time. Any such
revocation or change shall be made in a form and manner determined by the
Administrative Committee. For avoidance of doubt, a Participant may not elect to
change the form of payment or delay payment of amounts deferred to Retirement or
Termination of Employment. In addition a Participant may not transfer amounts
between his Termination Subaccount and any Special Purpose Subaccount, or
between Special Purposes Subaccounts.



--------------------------------------------------------------------------------



 



Page 22

  (e)   Transition Rules         Notwithstanding anything in the Plan to the
contrary, the Administrative Committee may, in its discretion and subject to
such terms and conditions as it may from time to time prescribe, allow
Participants to change the time of payment or portion of payment of all or a
portion of their Deferral Accounts (or subaccounts) prior to January 1, 2009 in
accordance with applicable transition relief provided with respect to Code
Section 409A, dated regulations and other applicable guidance.

5.04   Death

    Notwithstanding any Plan provisions to the contrary, if a Participant dies
before payment of the entire balance of his Deferral Account, an amount equal to
the unpaid portion thereof as of the date of his death shall be payable in one
lump sum to his Beneficiary. Such payment will be made in the month following
the month the Participant’s death occurs.

5.05   Hardship

    Notwithstanding anything in the Plan or in a Deferral Agreement to the
contrary, the Administrative Committee may, if it determines an Unforeseeable
Emergency exists which cannot be satisfied from other sources, approve a request
by the Participant for a withdrawal from his Deferral Account. Such request
shall be made in a time and manner determined by the Administrative Committee.
The payment made from a Participant’s Deferral Account pursuant to the
provisions of this Section 5.05 shall be limited to the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any Federal, state, local or foreign income taxes or penalties reasonably
anticipated to result from the distribution). Determinations of amounts
necessary to satisfy the emergency need must take into account any additional
compensation that is available, other than additional compensation that, due to
the Unforeseeable Emergency, is available under another nonqualified deferred
compensation plan but that has not actually been paid. This Section 5.05 is
intended to comply with Code Section 409A, related regulations and any other
applicable guidance and shall be interpreted accordingly so that distributions
shall be permitted under this Section 5.05 only to the extent they comply with
Code Section 409A and the regulations promulgated thereunder. For purposes of
this Section 5.05 an “Unforeseeable Emergency” shall mean a severe financial
hardship to a Participant resulting from (a) an illness or accident of the
Participant or the Participant’s spouse, beneficiary or dependent (as defined in
Code Section 152, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)),
(b) loss of the Participant’s property due to casualty (including the need to
rebuild a



--------------------------------------------------------------------------------



 



Page 23

    home following damage to the home not otherwise covered by insurance) or
(c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant; provided, however, that
an Unforeseeable Emergency shall only exist to the extent the severe financial
hardship would constitute an Unforeseeable Emergency under Code Section 409A,
related regulations and other applicable guidance. Such payments shall be paid
in a single lump sum within ninety (90) days of the date the Unforeseeable
Emergency payment is approved by the Administrative Committee.

5.06   Payment upon the Occurrence of a Change in Control

    Notwithstanding the foregoing provisions of this Article 5, upon the
occurrence of a Change in Control, every Participant who is an Eligible
Executive or a former Eligible Executive shall automatically receive the entire
balance of his Deferral Accounts in a single lump sum payment. Such lump sum
payment shall be made as soon as practicable on or after the Change in Control.
If such Participant dies after such Change in Control, but before receiving such
payment, it shall be made to his Beneficiary.

    For avoidance of doubt, upon the occurrence of an Acceleration Event (either
prior, after or simultaneously with the occurrence of a Change of Control), the
provisions of Section 5.06 of the Plan as in effect on October 3, 2004 without
regard to any Plan amendments after October 3, 2004 which would constitute a
material modification for Code Section 409A purposes, shall be applicable to a
Participant’s Grandfathered Deferral Account.

5.07   Acceleration of or Delay in Payments

    The Administrative Committee, in its sole and absolute discretion, may elect
to accelerate the time or form of payment of a benefit owed to the Participant
hereunder, provided such acceleration is permitted under Treas. Reg.
Section 1.409A-3(j)(4). The Administrative Committee may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7).

5.08   Designation of Beneficiary

    Each Participant shall file with the Administrative Committee a written
designation of one or more persons as the Beneficiary who shall be entitled to
receive the amount, if any, payable under the Plan upon his death pursuant to
Section 5.04 or 5.06. A Participant may, from time to time,



--------------------------------------------------------------------------------



 



Page 24

    revoke or change his Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Administrative Committee.
The last such designation received by the Administrative Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Administrative Committee
prior to the Participant’s death, and in no event shall it be effective as of a
date prior to such receipt. If no such Beneficiary designation is in effect at
the time of a Participant’s death, or if no designated Beneficiary survives the
Participant, the Participant’s surviving spouse, if any, shall be his
Beneficiary, otherwise the person designated as beneficiary by the Participant
under the ITT Salaried Group Life Insurance Plan shall be his Beneficiary, and
shall receive the payment of the amount, if any, payable under the Plan upon his
death; provided, however, that if the life insurance benefit has been assigned,
the Beneficiary shall be the Participant’s estate.

5.09   Debiting Accounts

    Any amounts debited from a Participant’s Deferral Account or Granfathered
Deferral Account by reason of a distribution, withdrawal, or otherwise under
this Article 5, shall be debited from the Participant’s Deferral Account and/or
Grandfathered Deferral Account and the investment options under which such
amount is credited, and such other accounts, subaccounts, options, or other
allocations, as determined by the Administrative Committee on a basis uniformly
applicable to all Participants similarly situated.



--------------------------------------------------------------------------------



 



Page 25

ARTICLE 6 — AMENDMENT OR TERMINATION

6.01   Right to Terminate

    Notwithstanding any Plan provision to the contrary, the Corporation may, by
action of the Board of Directors, terminate this Plan and the related Deferral
Agreements at any time. To the extent consistent with the rules relating to plan
terminations and liquidations in Treasury Regulation Section 1.409A-3(j)(4)(ix)
or otherwise consistent with Code Section 409A, the Board may provide that,
without the prior written consent of Participants, all of the Participants’
Deferral Accounts shall be distributed in a lump sum upon termination of the
Plan. Unless so distributed, in the event of a Plan termination, the Corporation
shall continue to maintain the Deferral Accounts until distributed pursuant to
the terms of the Plan and Participants shall remain 100% vested in all amounts
credited to their Deferral Accounts. For avoidance of doubt, in the event of a
Plan termination, distribution of a Grandfathered Deferral Account shall be
governed by the provisions of the Plan as in effect on October 3, 2004.

6.02   Right to Amend

    The Compensation and Personnel Committee or its delegate may amend or modify
this Plan and the related Deferral Agreements in any way either retroactively or
prospectively. However, except that without the consent of the Participant or
Beneficiary, if applicable, no amendment or modification shall reduce or
diminish such person’s right to receive any benefit accrued hereunder prior to
the date of such amendment or modification, and after the occurrence of an
Acceleration Event, no modification or amendment shall be made to Section 5.06
or Section 6.01 under Appendix A, attached hereto and made part hereof. A change
in any investment fund or index under Section 4.01 shall not be deemed to
adversely affect any Participant’s rights to his Deferral Account or
Grandfathered Deferral Account. Notice of an amendment or modification to the
Plan shall be given in writing to each Participant and Beneficiary of a deceased
Participant having an interest in the Plan.



--------------------------------------------------------------------------------



 



Page 26

ARTICLE 7 — GENERAL PROVISIONS

7.01   Funding

    All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Corporation. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Corporation. The Administrative Committee may decide that a
Participant’s Deferral Account and/or Grandfather Deferral Account may be
reduced to reflect allocable administrative expenses.

7.02   No Contract of Employment

    The Plan is not a contract of employment and the terms of employment of any
Participant shall not be affected in any way by this Plan or related
instruments, except as specifically provided therein. The establishment of the
Plan shall not be construed as conferring any legal rights upon any person for a
continuation of employment, nor shall it interfere with the rights of the
Company to discharge any person and to treat him without regard to the effect
which such treatment might have upon him under this Plan. Each Participant and
all persons who may have or claim any right by reason of his participation shall
be bound by the terms of this Plan and all Deferral Agreements entered into
pursuant thereto.

7.03   Unsecured Interest

    Neither the Corporation, the Company nor the Compensation and Personnel
Committee nor the Administrative Committee nor the Plan Committee in any way
guarantees the performance of the investment funds or indices a Participant may
designate under Article 4. No special or separate fund shall be established, and
no segregation of assets shall be made, to assure the payments thereunder. No
Participant hereunder shall have any right, title, or interest whatsoever in any
specific assets of the Corporation. Nothing contained in this Plan and no action
taken pursuant to its provisions shall create or be construed to create a trust
of any kind or a fiduciary relationship between the Corporation and a
Participant or any other person. To the extent that any person acquires a right
to receive payments under this Plan, such right shall be no greater than the
right of any unsecured creditor of the Corporation.

7.04   Facility of Payment

    In the event that the Administrative Committee shall find that a Participant
or Beneficiary is incompetent to care for his affairs or is a minor, the
Administrative Committee may direct that



--------------------------------------------------------------------------------



 



Page 27

    any benefit payment due him, unless claim shall have been made therefore by
a duly appointed legal representative, be paid on his behalf to his spouse, a
child, a parent or other relative, and any such payment so made shall thereby be
a complete discharge of the liability of the Coporation, the Company and the
Plan for that payment.

7.05   Withholding Taxes

    The Corporation shall have the right to deduct from each payment to be made
under the Plan any required withholding taxes.

7.06   Nonalienation

    Subject to any applicable law, no benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of a person entitled to such benefits.

7.07   Transfers

  (a)   Notwithstanding any Plan provision to the contrary, in the event the
Corporation (i) sells, causes the sale of, or sold the stock or assets of any
employing company in the controlled group of the Corporation to a third party or
(ii) distributes or distributed to the holders of shares of the Corporation’s
common stock all of the outstanding shares of common stock of a subsidiary or
subsidiaries of the Corporation and, as a result of such sale or distribution,
such company or its employees are no longer eligible to participate hereunder,
the Compensation and Personnel Committee, in its sole discretion, may treat such
event as not constituting a Termination of Employment and direct that the
liabilities with respect to the benefits accrued under this Plan for a
Participant who, as a result of such sale or distribution, is no longer eligible
to participate in this Plan, shall (with the approval of the new employer), be
transferred to a similar plan of such new employer and become a liability
thereunder, provided that no provisions of such new plan or amendment thereof
shall reduce the balance of the Participants’ Deferral Accounts and/or
Grandfathered deferral Accounts as of the date of such transfer, as adjusted for
investment gains or losses. Upon such transfer (and acceptance thereof), the
liabilities for such transferred benefits shall become the obligation of the new
employer and the liability under this Plan for such benefits shall cease.



--------------------------------------------------------------------------------



 



Page 28

  (b)   Notwithstanding any Plan provision to the contrary, at the discretion
and direction of the Corporation, liabilities with respect to benefits accrued
by a Participant under a plan maintained by such Participant’s former employer
may be transferred to this Plan and upon such transfer become the obligation of
the Corporation.

7.08   Claims Procedure

  (a)   Submission of Claims         Claims for benefits under the Plan shall be
submitted in writing to the Administrative Committee or to an individual
designated by the Administrative Committee for this purpose.

  (b)   Denial of Claim         If any claim for benefits is wholly or partially
denied, the claimant shall be given written notice within ninety (90) days
following the date on which the claim is filed, which notice shall set forth the
following:


  (i)   The specific reason or reasons for the denial;     (ii)   Specific
reference to pertinent Plan provisions on which the denial is based;

  (iii)   A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary;

  (iv)   An explanation of the Plan’s claim review procedure; and     (v)   The
time limits for requesting a review under this Section.

      If special circumstances require an extension of time for processing the
claim, written notice of an extension shall be furnished to the claimant prior
to the end of the initial period of ninety (90) days following the date on which
the claim is filed. Such an extension may not exceed a period of ninety
(90) days beyond the end of said initial period.         If the claim has not
been granted and written notice of the denial of the claim, or that an extension
has been granted is not furnished within ninety (90) days following the date on
which the claim is filed, the claim shall be deemed denied for the purpose of
proceeding to the claim review procedure.



--------------------------------------------------------------------------------



 



Page 29

  (c)   Claim Review Procedure         The claimant or his authorized
representative shall have sixty (60) days after receipt of written notification
of denial of a claim to request a review of the denial by making written request
to the Administrative Committee, and may review pertinent documents and submit
issues and comments in writing within such 60-day period.         Not later than
sixty (60) days after receipt of the request for review, the persons designated
by the Company to hear such appeals (the “Appeals Committee”) shall render and
furnish to the claimant a written decision, which shall include specific reasons
for the decision and shall make specific references to pertinent Plan provisions
on which it is based. If special circumstances require an extension of time for
processing, the decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review, provided that written
notice and explanation of the delay are given to the claimant prior to
commencement of the extension. Such decision by the Appeals Committee shall not
be subject to further review. If a decision on review is not furnished to a
claimant within the specified time period, the claim shall be deemed to have
been denied on review.

  (d)   Exhaustion of Remedy         No claimant shall institute any action or
proceeding in any state or federal court of law or equity or before any
administrative tribunal or arbitrator for a claim for benefits under the Plan
until the claimant has first exhausted the procedures set forth in this section.

7.09   Payment of Expenses

    All administrative expenses of the Plan and all benefits under the Plan
shall be paid from the general assets of the Corporation, except as otherwise
may be provided herein.

7.10   Discharge of Corporation’s Obligation

    The payment by the Corporation of the benefits due under each and every
Deferral Agreement to the Participant or his Beneficiary shall discharge the
Corporation’s obligation under the Plan, and the Participant or Beneficiary
shall have no further rights under this Plan or the Deferral Agreements upon
receipt by the appropriate person of all such benefits.



--------------------------------------------------------------------------------



 



Page 30

7.11   Successors

    The Plan shall be binding upon the successors and assigns of the
Corporation, whether such succession is by purchase, merger or otherwise.

7.12   Construction

  (a)   The Plan is intended to constitute an unfunded deferred compensation
arrangement for a select group of management or highly compensated employees
and, therefore, is exempt from the requirements of parts 2, 3 and 4 of Subtitle
B of Title I of ERISA (pursuant to Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA), and all rights hereunder shall be governed by ERISA. Subject to the
preceding sentence, the Plan shall be construed, regulated and administered in
accordance with the laws of the State of New York, subject to the provisions of
applicable federal laws.

  (b)   The masculine pronoun shall mean the feminine wherever appropriate.

  (c)   The illegality of any particular provision of this document shall not
affect the other provisions, and the document shall be construed in all respects
as if such invalid provision were omitted.



--------------------------------------------------------------------------------



 



Page 31

ARTICLE 8 — ADMINISTRATION

8.01   Administration

  (a)   The Administrative Committee shall mean the ITT Benefits Administration
Committee established from time to time pursuant to the terms of the ITT
Salaried Retirement Plan. The Administrative Committee shall have the exclusive
responsibility and complete discretionary authority to control the operation,
management and administration of the Plan, with all powers necessary to enable
it properly to carry out such responsibilities, including, but not limited to,
the power to interpret the Plan and any related documents, to establish
procedures for making any elections called for under the Plan, to make factual
determinations regarding any and all matters arising hereunder, including, but
not limited to, the right to determine eligibility for benefits, the right to
construe the terms of the Plan, the right to remedy possible ambiguities,
inequities, inconsistencies or omissions, and the right to resolve all
interpretive, equitable or other questions arising under the Plan. The decisions
of the Administrative Committee or such other party as is authorized under the
terms of any grantor trust on all matters shall be final, binding and conclusive
on all persons to the extent permitted by law.

  (b)   To the extent permitted by law, all agents and representatives of the
Administrative Committee shall be indemnified by the Corporation and held
harmless against any claims and the expenses of defending against such claims,
resulting from any action or conduct relating to the administration of the Plan,
except claims arising from gross negligence, willful neglect or willful
misconduct.

  (c)   With respect to benefits hereunder subject to Code Section 409A, the
Plan is intended to comply with the requirements of Code Section 409A and the
provisions hereof shall be interpreted in a manner that satisfies the
requirements of Code Section 409A and the regulations thereunder, and the Plan
shall be operated accordingly. If any provision of the Plan would otherwise
frustrate or conflict with this intent, the provision will be interpreted and
deemed amended so as to avoid this conflict. The Plan has been administered in
good faith compliance with Section 409A and the guidance issued thereunder from
January 1, 2005 through December 31, 2008.



--------------------------------------------------------------------------------



 



Page 32

APPENDIX A
SPECIAL PROVISIONS APPLICABLE TO CERTAIN PARTICIPANTS
WHO DEFERRED BASE SALARY UNDER THIS PLAN
This Appendix A is applicable only with respect to a Participant who deferred
all or a portion of his Base Salary under the provisions of this Plan and who
(i) lost matching or other employer contributions under the ITT Industries
Investment and Savings Plan for Salaried Employees (or any predecessor plan) due
to the deferral of his Base Salary under this Plan, or (ii) had salary deferrals
attributable to such Base Salary credited on his behalf to the ITT Industries
Excess Savings Plan (or a predecessor plan) prior to January 1, 1996.
SECTION 1 — DEFINITIONS

1.01   “Accounts” shall mean the Deferred Account, Floor Contribution Account
and the Matching Contribution Account.

1.02   “Deferred Account” shall mean the bookkeeping account maintained for each
Participant covered under this Appendix A to record the portion of Base Salary
deferred under this Plan which was credited as a Salary Deferral under the ITT
Industries Excess Savings Plan (or any predecessor plan) prior to January 1,
1996.

1.03   “Matching Contribution Account” shall mean the bookkeeping account
maintained for each Participant covered under this Appendix A to record the
Excess Matching Contribution (as defined under the ITT Industries Excess Savings
Plan) credited on such Participant’s behalf due to his deferral of Base Salary
under this Plan.

1.04   “Floor Contribution Account” shall mean the bookkeeping account
maintained for each Participant covered under this Appendix A to record the
Excess Floor Contributions (as defined under the ITT Industries Excess Savings
Plan) credited on such Participant’s behalf due to his deferral of Base Salary
under this Plan.



--------------------------------------------------------------------------------



 



Page 33

SECTION 2. — INVESTMENT OF ACCOUNTS

2.01   A Participant shall have no choice or election with respect to the
investments of his Accounts. There shall be credited or debited an amount of
earnings or losses on the balance of the Participant’s Accounts which would have
been credited had the Participant’s Accounts been invested in the Stable Value
Fund maintained under the ITT Salaried Investment and Savings Plan.

SECTION 3. — VESTING OF ACCOUNTS

3.01   A Participant shall be fully vested .in his Deferred Account and Floor
Contribution Account. The Participant shall vest in the amounts credited to his
Matching Contribution Account at the same rate and under the same conditions at
which such contributions would have vested under the ITT Salaried Investment and
Savings Plan had they been contributed thereunder. In the event the Participant
terminates employment prior to vesting in all or any part of the amount credited
on his behalf to his Matching Contribution Account, such contributions and
earnings thereon shall be forfeited and shall not be restored in the event the
Participant is subsequently reemployed by the Company.

3.02   Notwithstanding any provisions of this Plan or Appendix A to the
contrary, upon the occurrence of an Acceleration Event, (as such term is defined
in Article I of the Plan) a Participant shall become fully vested in the amounts
credited to his Matching Contribution Account.

SECTION 4. — COMMENCEMENT OF PAYMENT

4.01   A Participant shall be entitled to receive payment of his Deferred
Account, Floor Contribution Account and the vested portion of his Matching
Contribution Account, as determined under Section 3.01, upon his termination of
employment for any reason, other than death. The distribution of such Accounts
shall be made as soon as practicable following such termination of employment.

4.02   In the event of the death of a Participant prior to the full payment of
his Accounts, the unpaid portion of his Accounts shall be paid to his
Beneficiary (as defined in Section 1.05 of the Plan) as soon as practicable
following his date of death.

SECTION 5. — METHOD OF PAYMENT



--------------------------------------------------------------------------------



 



Page 34

5.01   Payment of a Participant’s Deferred Account, Floor Contribution Account,
and the vested portion of his Matching Contribution Account shall be made in a
single lump sum payment.

SECTION 6. — PAYMENT UPON THE OCCURRENCE OF AN ACCELERATION EVENT

6.01   Upon the occurrence of an Acceleration Event, all Participants shall
automatically receive the entire balance of their Accounts in a single lump sum
payment. Such lump sum payment shall be made as soon as practicable on or after
the Acceleration Event. If the Participant dies after such Acceleration Event,
but before receiving such payment, it shall be made to his Beneficiary.



--------------------------------------------------------------------------------



 



Page 35

APPENDIX B
PROVISIONS APPLICABLE TO A PARTICIPANT’S
GRANDFATHERED DEFERRAL ACCOUNT
This Appendix B constitutes an integral part of the Plan and is applicable with
respect to the Grandfathered Deferral Account of those individuals who were
Participants in the Plan on December 31, 2004. The Grandfathered Deferral
Account is subject to all the terms and conditions of the Plan as set forth on
October 3, 2004, without regard to any Plan amendments after October 3, 2004,
which would constitute a material modification for Code Section 409A. Section
references in this Appendix B correspond to appropriate Sections of the Plan as
in effect on October 3, 2004 as set forth in Appendix C.
ARTICLE 1 — DEFINITIONS

1.13   “Deferral Account” means the Participant’s Grandfathered Deferral Account
as set forth in Section 1.21 of the foregoing provisions of the Plan.

ARTICLE 3 — DEFERRALS
The provisions of Section 3.03, 3.04 and 3.05 shall continue to apply to a
Participant’s Grandfathered Deferral Account.
ARTICLE 4 — MAINTENANCE OF ACCOUNTS
The provisions of Section 4 as set forth in the foregoing provisions of the Plan
as amended and restated effective as December 31, 2008, shall be applicable to a
Participant’s Grandfathered Deferral Account on and after January 1, 2009.
ARTICLE 5 — PAYMENT OF BENEFITS
For purposes of this Article 5 — Payment of Benefits, the term “termination of
employment” or any other similar language means, with respect to a Participant,
the complete cessation of providing service to the Company and all Associated
Companies as an employee.
Except as provided in the preceding sentence and below, the provisions of
Article 5 shall continue to apply to a Participant’s Grandfathered Deferral
Account.



--------------------------------------------------------------------------------



 



Page 36

5.04   Hardship       A distribution shall not be made pursuant to this
Section 5.04,unless the Participant incurs an “unforeseeable emergency” as such
term is defined in Section 5.06 of the foregoing provisions of this Plan.

5.07   Designation of Beneficiary

    The provisions of Section 5.07 as set forth in the foregoing provisions of
the Plan as amended and restated effective as December 31, 2008, shall be
applicable to a Participant’s Grandfathered Deferral Account on and after
January 1, 2009.

5.08   Debiting Accounts

    The provisions of Section 5.08 as set forth in the foregoing provisions of
the Plan as amended and restated effective as December 31, 2008, shall be
applicable to a Participant’s Grandfathered Deferral Account on and after
January 1, 2009.



--------------------------------------------------------------------------------



 



Page 37

APPENDIX C
PROVISIONS OF THE PLAN AS IN EFFECT ON OCTOBER 3, 2004
This Appendix C constitutes a part of this Plan and contains the Plan provisions
as in effect on October 3, 2004.

 